Citation Nr: 1104640	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for bladder cancer, to include 
as due to exposure to Agent Orange or other herbicides.


REPRESENTATION

Appellant represented by:	Attorney Robert M. Kampfer


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ), who has 
since retired, at a videoconference hearing in January 2006.  In 
September 2006, the Board issued a decision denying service 
connection for bladder cancer.  

The Veteran appealed the Board's September 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim for 
readjudication.  In a September 2007 Order, the Court granted the 
motion, vacated the Board's September 2006 decision, and remanded 
this case to the Board for readjudication.  In November 2007 the 
Veteran indicated that he did not wish to appear at another 
hearing.

In March 2008, the Board requested a medical opinion from the 
Veterans Health Administration.  In a January 2009 decision the 
Board denied service connection for bladder cancer.  The Veteran 
subsequently appealed that decision to the Court.  While that 
case was pending at the Court, the Veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate the 
Board's decision and remand the Veteran's claim for 
readjudication.  In a December 2009 Order, the Court granted the 
motion, vacated the Board's January 2009 decision, and remanded 
this case to the Board for readjudication.  In May 2010, the 
Board requested another medical opinion from the Veterans Health 
Administration.  The claim is now properly before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to Agent Orange and/or other herbicide agents.

2.  The preponderance of the competent evidence is against a 
finding that the Veteran's bladder cancer is related to his 
active service, to include as due to his exposure to herbicide 
agents therein.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1116, 1137, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2004 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the June 2004 rating decision and April 
2005 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

The Board finds that the August 2010 VA opinion is sufficient 
because the reviewing physician supported his conclusions with 
analysis that can be weighed against the other evidence of 
record, and he researched the medical literature regarding Agent 
Orange and bladder cancer.  Stefl v. Nicholson.  21 Vet. App. 
120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as malignant tumors, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The governing law further provides that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  In the present case, the Veteran's records indicate 
that he served in the Republic of Vietnam during the Vietnam era, 
and therefore he is presumed by law to have been exposed during 
such service to one or more herbicide agents.  

If a Veteran was exposed to a herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e). 

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-
4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) 
entered into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in Vietnam 
and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there is a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding 
AL amyloidosis to the list of presumptive disabilities in the 
regulation).  

The most recent issuance by the Secretary has added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of presumptive 
disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 
53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 
3.309(e)).

Bladder cancer has been specifically ruled out as due to 
herbicides on a presumptive basis.  See Notice, 68 Fed. Reg. 
27,630, 27,634 (May 20, 2003), quoted in part:

Urinary bladder cancer is the most common of the 
genitourinary tract cancers.  Bladder cancer 
incidence increases greatly with age over 40 years.  
The most important known risk factor for bladder 
cancer is smoking.  Occupational exposures to 
aromatic amines (also called arylamines), 
polycyclic aromatic hydrocarbons (PAHs), and 
certain other organic chemicals used in the rubber, 
leather, textile, paint products, and printing 
industries are also associated with higher 
incidence of bladder cancer.  High-fat diets have 
been implicated as risk factors, along with 
exposure to the parasite Schistosoma haematobium.  
Exposure to inorganic arsenic is also a risk factor 
for bladder cancer, and cacodylic acid is a 
metabolite of inorganic arsenic.  The data remain 
insufficient to conclude that studies of inorganic 
arsenic exposure are directly relevant to exposure 
to cacodylic acid.  Therefore, NAS did not consider 
the literature on inorganic arsenic. 

NAS noted in VAO ("Veterans and Agent Orange" 
report] and Update 1996 that there was limited or 
suggestive evidence of no association between 
exposure to herbicides used in Vietnam or the 
contaminant dioxin and urinary bladder cancer.  
NAS, beginning with Update 1998, changed that 
conclusion to inadequate or insufficient 
information regarding an association. 

In Update 2002, NAS reviewed an updated 
occupational study of mortality in Dow chemical 
workers potentially exposed to herbicides (Burns 
CJ, Beard KK, Cartmill JB., 2001).  Mortality in 
chemical workers potentially exposed to 2,4-
dichlorophenoxyacetic acid (2,4-D) 1945-1994: an 
update.  Occupational and Environmental Medicine 
58(1):24-30), which found no increased risk of 
mortality due to bladder cancer. 

NAS also reviewed Revich et al. (2001), in which an 
increase in age-adjusted bladder cancer incidence 
was shown in Chapaevsk compared to the Samara 
Region of the Russian Republic.  NAS noted, 
however, that the study did not control for 
occupation and smoking history, and there was no 
information on the number of cases included in the 
analysis or the completeness of surveillance for 
cancer in Chapaevsk and the Samara region. 

In Update 2002, NAS concluded that there is no 
evidence to support changing the "inadequate or 
insufficient" categorization for bladder cancer. 

Taking account of the available evidence and NAS' 
analysis, the Secretary has found that the credible 
evidence against an association between herbicide 
exposure and urinary bladder cancer outweighs the 
credible evidence for such an association, and he 
has determined that a positive association does not 
exist.

Since the Secretary has not specifically found any causal linkage 
between bladder cancer and herbicide exposure, the claimed 
disorder cannot be presumed to be due to Agent Orange exposure.  
Nevertheless, the unavailability of presumptive service 
connection for a disability based on exposure to herbicides does 
not preclude a Veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The service treatment records for the appellant are negative for 
bladder cancer, and there is no allegation or indication that the 
disability was manifested within one year after service.  His 
post-service medical records show that in December 2003 he was 
diagnosed with bladder cancer.  He subsequently underwent 
cystoscopic extraction of the bladder tumor.  

In a letter dated in January 2004, the appellant's private 
physician, F.A.L., M.D., reported that a pathology report showed 
that the appellant had low grade cancer of the bladder.  Dr. L 
noted that the Veteran had spent time in the military in 
Southeast Asia and was exposed to Agent Orange.  He further noted 
that "review of the literature reveals that the National Academy 
of Sciences and the Institute of Medicine has determined in 1996 
that there was [sic] an association between urinary bladder 
cancer and exposure to Agent Orange in Vietnam veterans".
	
In a treatment report dated in February 2004, S.S., M.D., a 
private cancer specialist, reported at the end of a paragraph 
detailing the appellant's past medical history that, "[m]ixed in 
with his back problems, as well as his bladder cancer, which may, 
in part, be related to exposure to Agent Orange, [the Veteran] is 
seeking disability".  

Of record is an excerpt published in the Federal Register on June 
24, 2002, based on an ongoing review of disorders associated with 
herbicide exposure performed by the National Academy of Sciences.  
In this excerpt it is noted that, in a 2002 Update, NAS concluded 
there was no evidence to support changing the categorization that 
there was "inadequate or insufficient" information regarding an 
association between exposure to herbicides and urinary bladder 
cancer.  Cited from 67 Fed. Reg. 42,603 (June 24, 2002).

Also of record is another excerpt from the publication "Veterans 
and Agent Orange: Update 1996," by the NAS, which concluded that 
there was "limited/suggestive evidence of no association between 
exposure to herbicides . . . and urinary bladder cancer."  

In a May 2008 opinion, a VA physician opined that the Veteran's 
bladder cancer is "less likely as not" related to herbicide 
exposure.  In the opinion, the VA physician noted that the main 
risk factor for bladder cancer is tobacco use, with other less 
common risk factors being various occupational chemical 
exposures.  The VA physician also noted that there appears to be 
a familial/genetic component to bladder cancer.  She indicated 
that the Veteran's personal risk factor for bladder cancer was 
most likely cigarette smoking for 6 to 8 years.  However, she 
also wrote that once the risk factor is removed, such as with 
cigarette smoking, the risk of bladder cancer developing is 
reduced to near zero and the record indicates that the Veteran 
stopped smoking in 1974 or 1980.  The Veteran used chewing 
tobacco on a daily basis from approximately 1974 to 2005, and the 
physician noted that there has been no evidence linking chewing 
tobacco with bladder cancer, although "the same chemicals are 
present in the tobacco as in cigarette smoke.  Additional 
information on this matter would be useful."

The VA physician noted that Dr. L's letter dated in January 2004 
(which cited NAS literature from 1996) was "incorrect in the 
wording used regarding bladder cancer," noting that the actual 
information from the NAS publication which Dr. L cited was that 
there was "limited/suggestive evidence of no association between 
exposure to herbicides . . . and urinary bladder cancer" 
(Emphasis added).  She further noted that since 2002 there had 
been no studies published in the Federal Register or elsewhere 
which have linked herbicides to bladder cancer.  Finally, the VA 
physician noted that the mechanism of injury of chemicals, either 
environmental or occupational, to the urinary bladder epithelium 
is based on a frequent or continuous exposure, but indicated that 
the Veteran had sustained no exposure to Agent Orange for almost 
four decades before the disease arose.

In a letter dated in November 2008, Dr. G, a private physician, 
indicated that the Veteran had been followed in his urology 
office since March 2004.  Dr. G noted the Veteran had a history 
of "heavy" Agent Orange exposure in Vietnam, and that "[b]ased 
on the information at hand" it is "as likely as not" that the 
Veteran's bladder cancer is related to exposure to Agent Orange.  
Dr. G. wrote that he understood that this association may not be 
definitively known, but noted that, given that the Veteran had 
quit smoking some 30 years before developing a bladder tumor, he 
could "think of no other environmental exposures beyond the 
Agent Orange which may have been contributory to his developing a 
bladder tumor in 2003."  Dr. G wrote in March 2010 that the 
Veteran had used chewing tobacco "sparingly" between the mid 
1970s and 2005, and quit smoking 30 years before the development 
of bladder cancer.  He also wrote that the Veteran had a history 
of "significant" Agent Orange exposure in Vietnam.  Dr. G 
opined that it is more likely than not that the Veteran's Agent 
Orange exposure was more contributory to his development of 
bladder cancer than his tobacco use.

Dr. T, a VA hematologist and oncologist, wrote in an August 2010 
statement that in his opinion it is unlikely that the Veteran's 
bladder cancer is causally related to his exposure to Agent 
Orange or other herbicides in Vietnam.  He noted a study that 
showed no statistical difference between marijuana use and 
incidence of transitional cell carcinoma between people who were 
and were not exposed to Agent Orange.  Dr. T noted that he could 
only base his opinion on the best available published peer 
reviewed evidence.  

In analyzing the Veteran's claim, the Board acknowledges that 
there is competent  evidence which goes against the claim and 
competent evidence in favor of the claim.  Where the record 
contains both positive and negative evidence, including 
addressing whether the claimed condition is related to military 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Dr. L wrote that the NAS determined in 1996 that there is an 
association between urinary bladder cancer and exposure to Agent 
Orange.  However, the Board cannot give probative value to Dr. 
L's opinion because it is not supported with any cites to 
specific NAS studies, and the record contains authoritative 
information to the contrary, including an excerpt from a 1996 NAS 
study which specifically did not determine that there is an 
association between bladder cancer and Agent Orange exposure.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based 
upon inaccurate factual premise has no probative value).  The 
1996 NAS study concluded that there was "limited/suggestive 
evidence of no association between exposure to herbicides...and 
urinary bladder cancer."  Furthermore, a VA physician noted in a 
May 2008 decision that Dr. L was incorrect about the conclusion 
of the NAS study in regard to bladder cancer and Agent Orange 
exposure.

Dr. S wrote in February 2004 that the Veteran's bladder cancer 
may be related to Agent Orange exposure.  This opinion is 
insufficient to support a claim of service connection because of 
its speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is too 
speculative to establish any such relationship).   

The Board also cannot give full probative value to the May 2008 
VA physician's opinion as it relates to the relationship between 
tobacco use, herbicide exposure, and the Veteran's bladder 
cancer, due to inconsistencies in the stated rationale.  The 
physician opined that the Veteran's bladder cancer was less 
likely as not related to herbicide exposure.  She noted that the 
main risk for bladder cancer is tobacco use and that once the 
risk is removed, such as by stopping smoking, the risk is reduced 
to near zero, and that the record shows that the Veteran stopped 
smoking in 1974 or 1980.  The Veteran used chewing tobacco on a 
daily basis from approximately 1974 to 2005.  The physician noted 
that there has been no evidence linking chewing tobacco with 
bladder cancer and that additional information on this would be 
useful since the same chemicals are present as in cigarette 
smoke.  It was also noted that there appears to be a 
familial/genetic component to bladder cancer.  

Probative value is also lacking in the May 2008 VA opinion to the 
extent that the rationale does not explain why it was less likely 
than not that the bladder cancer was due to herbicide exposure 
given that the main risk factor identified was tobacco use and 
that the Veteran had stopped smoking years before being 
diagnosed.  Furthermore, the physician acknowledged being unsure 
of any link between bladder cancer and chewing tobacco.  The 
Court has stated that "most of the probative value of a medical 
opinion comes from its reasoning", and that the Board "must be 
able to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion."  
Nieves-Rodriguez, 22 Vet. App. at 304.

We do, however, ascribe probative value to that portion of the 
May 2008 VA physician's statement regarding Dr. L being incorrect 
regarding the 1996 NAS study, because the NAS study is of record.  
It is also noted that the May 2008 VA physician wrote that since 
2002 there had been no studies published establishing a link 
between herbicides and bladder cancer.

The Board also cannot give probative value to Dr. G's November 
2008 and March 2010 opinions.  In his opinion Dr. G wrote that 
the association between bladder cancer and Agent Orange exposure 
could not be definitely known but, given that the Veteran stopped 
smoking 30 years before developing a bladder tumor, he could 
think of no other environmental exposures beyond Agent Orange 
that could have contributed to the bladder tumor.  Dr. G wrote in 
March 2010 that it "is more likely than not that the Veteran's 
Agent Orange exposure is more contributory to his development of 
bladder cancer than tobacco use."  Unfortunately, Dr. G did not 
refer to any studies or evidence showing that there is a positive 
correlation between bladder cancer and Agent Orange exposure.  
Therefore, it is not clear how he determined that Agent Orange is 
more likely than not a more contributory cause to bladder cancer 
than tobacco use, and probative value cannot be given to his 
opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

On the other hand, Dr. T's August 2010 opinion can be given 
probative value and is found to be credible.  In his August 2010 
opinion Dr. T cited a study which included marijuana users.  The 
Board notes that Dr. T was not basing his opinion on whether the 
Veteran had smoked marijuana.  Dr. T noted that the study 
included a group which had been exposed to Agent Orange, and that 
there was no statistical difference in incurrence of marijuana 
use and transitional cell carcinoma between the group which had, 
and the group which had not, been exposed to Agent Orange.  Since 
a rationale was provided, Dr. T's opinion can be given probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  See 38 C.F.R. 
§ 3.102 (reasonable doubt does not include resort to speculation 
or remote possibility).

Upon review of the foregoing evidence, the Board concludes that 
the record contains no credible evidence that the Veteran's 
bladder cancer is related to his exposure to herbicide agents in 
Vietnam, and that it does contain Dr. T's credible opinion that 
such a causal relationship is unlikely.  Furthermore, there is no 
other evidence of record that there is any causal connection 
between the Veteran's active service and his bladder cancer.

We recognize the sincerity of the arguments advanced by the 
Veteran and his attorney that his bladder cancer is service 
connected, to include as due to exposure to herbicide agents in 
Vietnam.  However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, bladder cancer requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for bladder cancer, to include as due to exposure to 
Agent Orange or other herbicides, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bladder cancer, to include as due to 
exposure to Agent Orange or other herbicides, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


